DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940). 
Regarding claims 1, 4, and 14 Silwa et al discloses and teaches a therapeutic ultrasonic device including a housing (12) configured for handheld operation (0029-0032), an assembly for generating ultrasonic energy (14), a battery within the housing and coupled to power the assembly, a flexible elongate member (Fig 8, 50, 0041-0043, Discussion of Fig 8) for positioning within the body of a patient and including a proximal, distal, and first lumen extending there-between, as well as an acoustic transmission member with proximal and distal portions coupled to the ultrasound assembly and configured to transmit the energy to the body, therapeutically (Fig 8 and discussion of Fig 8).  
	Regarding claims 1, 4, and 14, as amended, Silwa et al fails to specify that the backing materials of the Fig 7-8 reference elements are a backing plate, but does disclose the following:
Silwa et al discloses and teaches the inclusion of a backing material (stack, 0028, 0035, 0041) as well as the proximal portion of the assembly being positioned into the backing section (fig 7-8). Finally, and with regard to claim 4, Silwa additionally discloses and teaches backing elements with the traversal 

Regarding claims 2-3, 7-8, and 15-17, the system and method of Silwa et al further includes a transducer element and amplifier (0031, 0035, with a frequency range 1kHz-5MHz (0039), as well as the application of therapy to the body via activation of a switch (0030-0031, 0040, 0048, 0055), and connection of the ultrasonic assembly to the transmission member (0055-0056, along with diagnostic interrogation, 0040).

Regarding claim 9, Silwa et al discloses and teaches the construction of an ultrasonic assembly with matching stack (0031), but lacks disclosure of a specific hub. It is hereby noted that the disclosure does teach multiple lumens, which require communication with an external fluid port/hub (0059-0063), as well as a matching section (backing material) for the amplifier (0049, Fig 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of such matching stack materials and the multi-lumen design including fluid ports with access and fluid communication to constitute a hub for administering fluid along the lumens which are in fluid communication with external fluid sources (0057-0063).



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Rabiner (US 6,551,337). 
around a circumference of the amplifier.  Attention is hereby directed to the teaching reference to Rabiner which expressly discloses and teaches the use of a ring-shaped stacking of piezoelectric elements around the amplifier (Col 3 Line 50-65). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the ring-structured stack of Rabiner with the disclosure of Sliwa in order to facilitate therapeutic treatment of target tissues (Abs, Col 3, Rabiner).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Zoo Yong et al (WO 2013/165935). 
Regarding claim 6, Sliwa fails to disclose setting each piezoelectric component to a center frequency different from one-another. Attention is hereby directed to the teaching reference to Zoo Yong et al which expressly discloses the use of layers with different center frequencies in the transducer stack layers (0030). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the design of components with varying center frequency in order to interweave frequencies depending upon application and intention for the elements (0030, Zoo Yong).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Gerry et al (US 2007/0085611). 
Regarding claims 12 and 13, Sliwa et al fails to disclose a coupling component proximal to a hub for coupling and the component including a collet head, O-ring, clamp, or keyed interface. Attention is hereby directed to the teaching reference to Gerry et al which discloses and teaches such a coupling component (Fig 8, 3700) provided proximal to a hub (7b) for the purpose of providing coupling to the transmission member. It would have been obvious to one of ordinary skill in the art at the time of the .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
	As discussed in the interview of 12/13/2021, Reference to Silwa discloses backing materials which include the traversal of the flexible member through the acoustic member and into the backing section in figures 7 and 8, but it is also believed that the recitation of the structural composition of the transmission member, coupling member (0031 from the PG pub doc of the instant application), as well as the interaction thereof with the backing plate, would clarify the elements of the claim and define over the art of record. Applicant is invited to contact Examiner at their first availability in order to discuss the specifics of this suggestion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793